DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.

Applicant’s amendment and response filed on 09/29/2022 have been received and entered into the case record.
Claims 1-3, 6-10, and 13-18 are pending in the application.
Claim 10 is amended.
Claims 1-3, 6-9, and 14-18 are withdrawn from consideration as being drawn to a nonelected
invention.
Claims 10 and 13 are examined on the merits.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  For example, the reference “Jung, K. H. et al., Gastroenterology 140, 998-1008 (2011)” appears in para. 0071. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating an autoimmune disease or inflammatory disease, does not reasonably provide enablement for preventing an autoimmune disease or inflammatory disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The instant claims disclose that the claimed invention would prevent an immune disease or inflammatory disease via administration of the claimed BM-MSCs.
The instant specification discloses preventing diseases and disorders in general but fails to provide any guidance or direction as to how an artisan would prevent an inflammatory or immune disease via administration of stimulated MSCs to a subject.
All working examples of stimulated MSCs are utilized to inhibit inflammatory response when stimulated in vitro. Without any guidance or direction on how to prevent an inflammatory or immune disease, there are numerous methods, routes of administration as well as dosages of MSCs which would need to be tested resulting in undue experimentation.
Dazzi et al. (Best Practice & Research Clinical Haematology 24 (2011) 49–57) teaches that MSC inhibit virtually all types of immune responses in vitro and prevent the induction of disease in several experimental models of autoimmunity. However, the processes involved in the pathogenesis of human diseases are more complicated and treatment cannot be administered before disease induction (Abstract).
Without any guidance/direction from the instant specification other than the limited embodiment, and based on the evidence presented by Dazzi et al. above, it is highly unpredictable if any administration method of MSCs would prevent disease. MPEP§2164.03 states “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required.”
Based on the above discussion, it is concluded that the instant specification does not enable any person skilled in the art to make/use the invention commensurate in scope with these claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites that the MSCs express a “ChAT, NCAM 1, NF-M and Tuj1” markers which make them neuron-like. However, as these are neuron precursor cell markers, it is unclear whether the MSCs are differentiated into neuronal precursors or cholinergic-like neurons or if the MSCs remain MSCs which express these phenotypes rendering the metes and bounds of the invention indefinite. 
For the purpose of examination, it is interpreted that the MSCs form spheroids which are differentiated into neuron-like cells.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites the limitation wherein the MSC “secretes acetylcholine”, the claim on which said claim depends is claim 10 which already recites “releasing acetylcholine” and therefore Claim 13 does not further limit claim 10.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuci et al (Haematologica 2013;98(10):1609-1616)
Regarding claims 10 and 13, Kuci et al. teaches bone marrow mesenchymal stem cells (PA-MSCs) generated from bone marrow mononuclear cells (BM-MNCs) co-cultured with PB-MNCs from 2 unrelated donors (i.e. a plurality of donor PBMCs) via MLR (p. 1610). Because the method steps recited in claim 10 are the same, Kuci et al. inherently teaches the same process of stimulating MSCs via MLR as in the current application.
Additionally, regarding limitations in claims 10 and 13, Kuci et al. does not explicitly teach that the resulting MSCs releases acetylcholine and expresses a ChAT, NCAM 1, NF-M and TujI cell marker. However, as Kuci et al. teaches the same method steps of the presently claimed invention, the results would additionally be the same.  
Therefore the invention as a whole is anticipated 

Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered and in light of the amended claims, the 102 rejection has been withdrawn, however the claims are newly rejected under an obviousness 103 rejection. The 112 rejections previously set forth are additionally withdrawn. 
Applicant’s arguments with respect to claim(s) 10 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./               Examiner, Art Unit 1631                                                                                                                                                                                         


/TAEYOON KIM/Primary Examiner, Art Unit 1631